UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FRANZE,
Plaintiff(s), ORDER
- against - 19 Civ. 1143 (NSR)
TOWN OF RYE, et al ,

Defendant(s).

 

Roman, D.J.:

The Court having been advised that all claims asserted herein have been settled, it
is

ORDERED, that the above-entitled action be and hereby is discontinued, without
costs to either party, subject to reopening should the settlement not be consummated within forty-
five (45) days of the date hereof.

The parties are advised that if they wish the Court to retain jurisdiction in this matter
for purposes of enforcing any settlement agreement, they must submit the settlement agreement to

the Court within the next 45 days with a request that the agreement be “so ordered” by the Court.

 

 

 

SOORDERED. 0” __=
Dated: White Plains, New York Og a
April 6, 2020 a & (Ae
Nelsgon’S. Roman, U.S.D.J.
USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC #: _
| DATE FILED: UY a [2,20

 

 
